Per curiam.
The State Bar of Georgia filed a formal complaint against Holland alleging violations of Standards 4, 22 (b), 23, 44, and 68 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. We appointed a special master to conduct further proceedings.1
Holland acknowledged service of the formal complaint but when she failed to respond within 30 days thereafter, the State Bar filed a motion for findings of fact and law by default pursuant to Rule 4-212 (a). Holland did not respond to the motion and the special master entered the requested default order. The State Bar has filed a brief citing factors in aggravation of discipline and asking that Holland be disbarred.2 Both the special master and the Review Panel have recommended that Holland be disbarred.
Holland has filed a brief response with this court seeking to justify her failure to respond previously to the present complaint against her. However, having reviewed the record in this case and having considered the previous disciplinary actions that have been taken against Holland and her consistent failure to respond to disciplinary authorities in those actions until after the actions had reached this court, we agree with the recommendations of the special master and the Review Panel. It is hereby ordered that Nancy S. Holland be disbarred from the practice of law in this state and that her name be stricken from the rolls of those authorized to practice law in Georgia.

All the Justices concur.


 On July 1, 1991, Holland was suspended from the practice of law pending the outcome of ongoing disciplinary proceedings against her. The suspension was pursuant to Rule 4-204.3 and was for her failure to respond to disciplinary authorities investigating a complaint against her.


 The factors cited in aggravation concern three previous instances in which Holland has been disciplined for ethical misconduct as well as two other disciplinary matters pending against her. In reaching our decision, we have considered only the present disciplinary action and the three previous actions. We have not considered any of the other disciplinary actions presently pending against Holland.